DETAILED ACTION
This is a final Office action addressing applicant’s response 02 February 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are pending and examined.

 Terminal Disclaimer
The terminal disclaimers filed 02 February 2021 (8 of them), are not proper for the following:
The terminal disclaimers identify a party who is not the applicant (only for applications filed on or after 16 September 16 2012).  For cases filed on or after 16 September 2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify, the extent of the applicant’s ownership.  
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the 1.46(c) request we need a power of attorney that gives power to the attorney who is 
The applicant cited on the Terminal Disclaimers must be cited exactly as it is cited on the ADS form and also in its entirety. (Punctuation should be included).  Please correct and resubmit the Terminal Disclaimers. (No new fee is required) 

As a result, the double patenting rejection as provided in the Office action dated 02 September 2020, remains and is reproduced below with the newly added claims being addressed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer 

Claims 1-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over the below referenced claims of U.S. Patent No. 10,316,661. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations are in the respective claims as identified below.  With the exception of the independent claims, the respective dependent claims are substantially identical.

16/420861
10,316,661
1
1+18
2
2
3
3
4
4
5
5
6
6
7
7
8
8

9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
1
20
19+24
21
20
22
21
23
22
24
23
25
24
26
19
27
4
31
6
32
7
34
12
38
13


	Claims 28, 29, 35 and 36: while the claims of the prior art does not disclose the curved profile (claims 28 and 35) or the angled transitions sections (claim 29 and 36), it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.
	Claims 30 and 37: while the claims of the prior art do not disclose the incorporation in a roof, floor or wall of the tunnel, the examiner takes Official notice that these are common features found within a tunnel, so to place the claimed invention in the claimed locations would be an obvious use for the claimed invention.
Claims 33 and 41: while the claims of the prior art do not disclose a plate, the examiner takes Official notice that plates are well known in the art for covering gaps for the purpose of concealment.
In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  
Claim 40: while the claims of the prior art do not disclose the specific configuration, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)
Additional Double Patenting Rejections:
Claims 1-41 are rejected under the judicially created doctrine of double patenting over any claims of any U. S. Patents or applications granted to applicants which claim the same subject matter set forth in the claims of this application and claim the benefit of earlier filing date under 35 USC 120 over all applications which matured into patents listed in applicant's disclosure, including the Application Data Sheet, 

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of new claims 33 and 41 claim limitations directed to a “plate”.  Upon text search of the originally filed written description, this language, nor its equivalents, did not appear.  As a result, the examiner considers this new matter.

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38: the language “wherein a layer…is disposed between material of the core” is indefinite because, as written, it is unclear how a layer can be between a single feature (i.e., the core) as written.  In addition, “material” lacks antecedent basis and it is unclear if this reference the fire retardant material or is a different material.

Allowable Subject Matter
The examiner reserves comment on the allowability of claims 1-41 pending resolution of the double patenting rejection and the rejections under 35 USC 112(a) and (b) above.  No further art is cited at this time based on applicant’s amendments.
Response to Arguments
The following addresses applicant’s remarks/arguments dated 02 February 2021.  Applicant’s courtesies are appreciated.

Amendments to the Specification:
	Applicant’s amendments to the specification are entered.

Double Patenting:
	The issues regarding the double patenting rejection are addressed above and will not be repeated here for brevity.

Claim Rejections – 35 USC 103:
	Applicant’s claims as amended overcome the previous rejections under this heading and are withdrawn.  No further art is cited against the claims at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649